DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (11/11/21 Remarks: page 8, line 19 – page 14, line 2) with respect to the rejection of claims 1-3 & 6-9 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection of claims 1, 3 & 6-7 under 35 USC §103 has been withdrawn. The rejection of claims 2 & 8-9 has been obviated by the claims’ cancellation. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC §112.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, & 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The phrase “greater weighting value” and “closer to the center position” (claim 1, lines 15-17; claim 7, lines 13-15) are unclear as to the referents of comparison (i.e. “greater” and “closer” than what).
Allowable Subject Matter
Claims 4-5 & 10 are allowed.
Claims 1, 3, & 6-7 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 & 7, the art of record does not teach or suggest the recited projection image generation arrangement for specifying a parcel center position and weighting a color image feature amount based on a weighting correlated to distance of a region from the center position in conjunction with the recited tracking of a parcel based on the weighted feature amount.
With respect to claim 4, the art of record does not teach or suggest the recited projection image generation arrangement 
With respect to claim 5, the art of record does not teach or suggest the recited projection image generation arrangement for determining whether a parcel is the same as a recognized parcel and updating color information when recognition occurs and weighting in each of a plurality of regions based on a distance image distinct from the color image of a feature amount representing a color image similarity in conjunction with the recited tracking of a parcel based on the weighted feature amount.
With respect to claim 10, the art of record does not teach or suggest the recited projection image generation arrangement for weighting a color image feature using weighting based on a distance image distinct from the color image, determining a change in an item height measurement based on the distance image such that the smaller the height measurement change the larger the weighting to the color image feature amount in conjunction .
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663